                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NORTH SHORE CO-OWNERS'                                )
ASSOCIATION, INC.,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:18-cv-03632-JPH-TAB
                                                      )
NATIONWIDE MUTUAL INSURANCE                           )
COMPANY,                                              )
                                                      )
                              Defendant.              )


                                ORDER ON DISCOVERY DISPUTE

        The parties appeared by counsel on September 12, 2019, for a telephonic status

conference to address continuing discovery disputes related to Plaintiff’s public adjuster,

Matthew Latham. The Court previously ordered Plaintiff to obtain from Latham a list of cases in

which he has testified as a non-retained expert in federal court and to produce this list to

Defendant. [Filing No. 54.] Plaintiff and Latham have worked to identify cases responsive to

this order but have not produced a list. Defendant, on its own, identified and procured copies of

Latham’s deposition testimony in two federal court cases. A third case, Praise Center Church,

has also been identified, but it is a Colorado state court case, which is beyond the scope of the

Court’s order.

        The Court ordered Plaintiff to produce a list, subject to Rule 11 of the Federal Rules of

Civil Procedure, to Defendant of all cases in which Latham has testified as a non-retained expert

in federal court by September 19, 2019. The Court understands that Latham has been unable to

identify additional cases, but Plaintiff nevertheless needs to certify that to the best of Plaintiff

and Latham’s knowledge, information, and belief, the list is accurate and complete.
        Next, Plaintiff requested that Defendant reimburse Plaintiff for $1,096.50 in costs

Plaintiff incurred obtaining the deposition in the Praise Center Church case. Under the Court’s

prior order, Defendant would be required to pay the cost of a producing any deposition transcript

sought. However, Praise Center Church was a state court case. The Court’s prior order

explicitly applied only to transcripts of Latham’s testimony in prior federal court cases. [Filing

No. 54.] It would be unfair to require Defendant to reimburse Plaintiff for this state court case

transcript, which Defendant did not ask for, particularly since Plaintiff made no attempt to confer

with Defendant before ordering the transcript. Thus, the Court denies Plaintiff’s request for

reimbursement.

        The parties also have an ongoing dispute regarding Defendant’s ability to acquire

transcripts directly from court reporters. At this point in time, the issue appears to be moot,

because Defendant has in its possession the transcripts from the only two federal court cases

Plaintiff claims that Latham has been able to recall. During the conference, Defendant implied

that it may have uncovered—through Defendant’s own work product and research—other cases

in which Latham testified in federal court. Technically, the Court’s prior discovery order only

addressed cases identified on Plaintiff’s list, so if Defendant has learned of cases outside of that

list, they may not be expressly governed by the Court’s prior order. However, the same concerns

regarding confidentiality nevertheless apply. Therefore, it would be appropriate for Defendant to

give Plaintiff an opportunity to review any additional requested transcripts to see if there is a

good faith basis for Plaintiff to partially redact such transcripts.

        Finally, the parties dispute Defendant’s obligation to reimburse Latham for time spent

gathering the requested documents. The Court already ordered the parties to try and come to an

agreement regarding any additional payment Latham may be entitled to receive for his time spent



                                                   2
gathering the requested documents. [Filing No. 54.] The Court previously noted that Latham

should keep a record of his time, and if a dispute remains, Plaintiff can file a motion seeking

reimbursement for those alleged costs for the Court to review. The Court reiterated during the

conference that it would not address this issue further by phone. The Court remains optimistic

that the parties can resolve any payment disputes among themselves and encouraged them to do

so. If not, the option to file a motion seeking reimbursement for alleged costs remains.

        Date: 9/16/2019

                             _______________________________
                              Tim A. Baker
                              United States Magistrate Judge
                              Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email




                                                 3
